Citation Nr: 1343520	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for right thigh numbness, to include as secondary to a low back disability and/or an undiagnosed illness.

3.  Entitlement to service connection for residuals, heat exhaustion. 

4.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.

5.  Entitlement to service connection for right arm disorder secondary to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.

6.  Entitlement to service connection for allergic rhinitis, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a right hip disorder, to include as secondary to a low back disability and/or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1981 to February 2005, to include various periods of ACDUTRA and INACDUTRA; she had a period of active duty from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2013, the Board remanded the case for additional development.  The Appeals Management Center (AMC) most recently issued a supplemental statement of the case (SSOC) in September 2013 that denied the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

At the beginning of the appeal, the Veteran was represented by the American Legion.  In an August 2006 VA Form 21-22, the Veteran appointed the Illinois Department of Veterans Affairs as her representative, thereby revoking the earlier power of attorney.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the AMC failed to comply with the Board's remand instructions, the case must be remanded so that additional development can be accomplished. 
 
The Board's May 2013 Remand instructed the AMC to send a corrective VCAA notice letter to the Veteran and to schedule various VA examinations. 

On June 6, 2013, the AMC mailed a corrective VCAA letter to the Veteran at P.O. Box 47083, Chicago, Illinois 60647.  Shortly thereafter, the documents were returned to the AMC as "Return To Sender - Attempted - Not Known."  A subsequent internet search conducted by the AMC resulted in the following address:  "20633 Promethian Way, Olympia Fields, IL 60461."  

On a VA Form 27-0820 dated July 18, 2013, the Veteran's representative indicated that the Veteran had called to inform him that she had not received a VCAA letter from the AMC.  The representative noted that the address on the June 2013 letter was incorrect, and provided the following address:  "P.O. Box 47108, Chicago, IL 60647."  The representative attached a VCAA notice response to the VA Form 27-0820.  The Board notes that neither box is checked.  That same day, the Veteran's representative provided the following address to the AMC:  "P.O. Box 471063, Chicago, IL 60647."

On July 29, 2013, the AMC mailed another copy of the May 2013 Board Remand and June 2013 corrective VCAA letter to the Veteran at the Promethian Way address.  These documents were returned to the AMC as undeliverable on September 30, 2013.

Also on July 29, 2013, the AMC requested that the Jesse Brown VAMC mail a notice letter for the Veteran's scheduled VA examinations.  The AMC request indicated that the address/telephone number provided by VBA (the Promethian Way address) differed from the information in VHA's database, and requested that the Veteran's address be verified before mailing the notice letter.  Subsequently, the VAMC mailed the examination notice letter to the Veteran at "P.O. Box 471063, Chicago, IL 60647."  This appears to be the Veteran's current address as she received notice and appeared for the scheduled examinations.

On August 29, 2013, the Board mailed another copy of the May 2013 Remand and June 2013 corrective VCAA letter to the Veteran at the Promethian Way address.  These documents were returned to the Board as "Return To Sender - Attempted - Not Known."  

On September 26, 2013, the AMC mailed a supplemental statement of the case (SSOC) to the Veteran at the Promethian Way address.  It is unclear whether this document was returned to the AMC. 

The Board finds that the AMC failed to send proper VCAA notice to the Veteran's current address.  The correspondence of record after the May 2013 Board decision suggests that the Veteran did not receive the VCAA notification letters that were sent to the P.O. Box 47083 and Promethian Way addresses.  Thus, corrective VCAA notice must be re-sent.

The Board's May 2013 Remand also instructed the AMC to schedule VA examinations in order to determine the nature and etiology of any currently diagnosed right arm and allergy conditions.  The opinions accompanying those examinations are inadequate.  The reason the Board remanded these claims for an examination was because the prior examiner addressed the theory of secondary service connection only and did not provide a rationale for those opinions.  Although the August 2013 VA examiner provided opinions with respect to direct and secondary service connection in connection with the allergy claim, he did not provide a rationale for those opinions.  Furthermore, the August 2013 VA examiner provided a nexus opinion with respect to the Veteran's right shoulder, which is already service-connected, and did not indicate whether any other right arm disability is present.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter to her current address at P.O. Box 471063, Chicago, IL 60647.  The letter must include, in particular: (a) the criteria necessary to support a claim for service connection on a secondary basis and (b) the criteria necessary to substantiate a claim for service connection based on Reserve and National Guard service with periods of ACDUTRA and/or INACDUTRA. 

2. After the above has been completed, return the claims file to the August 2013 VA orthopedic examiner to provide and addendum to that examination.  For any chronic right arm disability present, the examiner should express an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that such disability had its clinical onset during the Veteran's active service from February 2003 to May 2004 or a verified period of ACDUTRA or INACDUTRA as noted in the claims file, or is otherwise related to any such service.

If chronic right arm disability that did not originate in, and is not otherwise related to, her period of active service from February 2003 to May 2004 or a verified period of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated by a service-connected right shoulder disability.  If aggravated, specify the baseline of right arm disability prior to aggravation, and the permanent, measurable increase in right arm disability resulting from the aggravation. 

If the Veteran's right arm complaints cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

In answering these questions, the examiner should consider all relevant service and VA treatment records. If the August 2013 VA examiner is unavailable, another similarly qualified examiner should provide the opinions requested.  If another examination is necessary, it should be scheduled.  A full and complete rationale for all opinions expressed is required. 

3. After the above has been completed, return the claims file to the August 2013 VA ear nose and throat examiner to provide and addendum to that examination.  For any allergic rhinitis present, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's active service from February 2003 to May 2004.  The examiner must consider the Veteran's assertions of in-service exposure during the Persian Gulf War to alleged environmental hazards, such as sand and dust.

If the Veteran's allergic rhinitis did not originate in, and is not otherwise related to, her period of active service, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated by service-connected sinusitis or allergic conjunctivitis.  If aggravated, specify the baseline of allergic rhinitis prior to aggravation, and the permanent, measurable increase in allergic rhinitis resulting from the aggravation.  

If the August 2013 VA examiner is unavailable, another similarly qualified examiner should provide the opinions requested.  If another examination is necessary, it should be scheduled.  A full and complete rationale for all opinions expressed is required. 

4. Thereafter, readjudicate the claims of entitlement to service connection for a low back disability, a neck disability, right thigh numbness, a right arm disability, a right hip disability, allergic rhinitis, and residuals of heat exhaustion.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


